74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Keith BROWN, Appellant,v.Larry G. SCOTT;  Michael Bowersox;  Donald Roper;  FredJohnson;  Maggie Pashea;  Debbie Hollman;  StephenJennings;  Leland Mills, Appellees.
No. 95-2601.
United States Court of Appeals, Eighth Circuit.
Submitted:  January 18, 1996.Filed:  January 23, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Keith Brown El, a Missouri inmate, appeals the district court's1 grant of summary judgment to defendants in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri